UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Gemini Insurance Company,

                            Plaintiff,
                                                                     17-cv-1151 (AJN)
                    -v-
                                                                   OPINION & ORDER
     Integrity Contracting, Inc.,

                            Defendant.




ALISON J. NATHAN, District Judge:

          Before the Court are Plaintiffs motion for summary judgment, Dkt. No. 46, and

Defendant's cross-motion for summary judgment, Dkt. No. 51. For the reasons set forth below,

Plaintiffs motion is denied and Defendant's motion is denied.

I.        Background

      A. Factual Background

          The following facts are undisputed except where specifically noted. Defendant Integrity

Contracting, Inc. ("Integrity") is a general contractor. Dkt. No. 58-1 at ,r 1. On March 26, 2016,

Defendant, through its broker, Spectrum Insurance Brokerage Services, Inc. ("Spectrum") sought

a Commercial General Liability policy for a period of June 17, 2016 through June 17, 201 7 (the

"Policy") from Plaintiff, Gemini Insurance Company ("Gemini"). Id Vela Insurance Services

("Vela") is an authorized administrator for Plaintiff. Dkt. No. 56-1 at ,r 1. Meghan Zuckerman

is an underwriter for Vela, and is tasked with determining whether to issue a policy to a potential

insured, and if so, under what terms to issue the policy. Id

          When Defendant submitted its insurance application, it provided copies of: (i) an Acord
                                                  1
Commercial Insurance Application; (ii) Commercial General Liability Section; (iii) Contractors

Liability Program Supplemental Questionnaire Form ("Supplemental Questionnaire"); (iv) Loss

Run information for Integrity; and additional accompanying documentation ("Underwriting

Submissions"). Id. at ,i 4. Defendant contends that a "work on hand schedule" was also

submitted to Plaintiff, see id. at ,i 4 Response-although that document was not produced in

discovery. See Dkt. No. 58-1, at ,i 5 Response. Zuckerman then conducted a risk analysis

necessary to approve issuance of the Policy to Defendant, which included reviewing the

Underwriting Submissions. See Dkt. No. 56-1 at ,i 6.

       On June 17, 2016, Vela, on behalf of Plaintiff, issued the Policy. See id. at ,i 17. On

September 14, 2016, Defendant, through its broker Spectrum, contacted Vela, seeking coverage

under the Policy for claims made by two owners of properties adjacent to a project of

Defendant's. See id. at ,i 20. Excavation and underpinning work at the project, located at 1601

Kings Highway, Brooklyn, New York (the "Project") had caused damage to the adjacent

buildings. Id. Vela conducted an investigation of the claim. Id. at ,i 21. The investigation

demonstrated that Defendant was acting as a general contractor to construct a four-to-five-story

commercial building on a vacant lot. Id. at ,i 22. The Project was a ground-up commercial

construction project including: underpinning, excavation, tunneling, underground work, earth

moving work and shoring of the building. Id. Defendant and its subcontractors were

performing exterior work at the Project. Id. Work on the Project began approximately five

months before Defendant's Underwriting Submissions were forwarded to Vela. Id. at ,i 24.

       On November 9, 2016, Vela sent a letter to Defendant reserving Plaintiff's right to seek

rescission of the Policy based on, what Plaintiff alleged was Defendant's material

misrepresentations in its Underwriting Submissions about the type of work that Defendant was

                                                2
undertaking. Id. at ,i 25. On December 15, 2016, Vela issued a follow-up letter to Defendant

stating that Plaintiff had relied on the inaccurate and false statements in Defendant's

Underwriting Submissions when it issued the Policy, and that Plaintiff would not have issued its

policy to Defendant if the correct information had been disclosed in the Underwriting

Submissions. Id. at ,i 26. Vela requested in the letter that Defendant consent to a rescission of

the Policy in return for a refund of the premium amount of $100,000, and advised that if

Defendant did not consent to the rescission, Plaintiff would commence a declaratory judgment

action against Defendant. Id. Defendant disputed, and continues to dispute, that it made

material misrepresentations in its submissions to Plaintiff. See, e.g., id. at ,i 32 Response. As a

result, Plaintiff filed this action on February 15, 2017. Id. at ,i 27.

      B. Procedural Background

         Plaintiff filed this declaratory judgment action seeking rescission on February 15, 2017.

Dkt. No. 1. Following discovery, Plaintiff and Defendant both filed cross-motions for summary

judgment on April 11, 2018. Dkt. Nos. 46, 51. On March 6, 2018, the Court accepted a new

case, Kingsway Realty, LLC v. Gemini Insurance Company, Case No. 18-cv-0 1700, as related to

this one. The Court declined to consolidate the cases. See Dkt. No. 70.

II.      Legal Standard

         A court may not grant a motion for summary judgment unless all of the submissions

taken together "show[ ] that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a). A fact is "material" if it "might

affect the outcome of the suit under the governing law," and is genuinely in dispute if "the

evidence is such that a reasonable jury could return a verdict for the nonmoving party." Roe v.

City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008) (quoting Anderson v. Liberty Lobby, Inc., 477

                                                    3
U.S. 242,248 (1986)). "Summary judgment is appropriate when 'the record taken as a whole

could not lead a rational trier of fact to find for the non-moving party."' Smith v. County of

Suffolk, 776 F.3d 114, 121 (2d Cir. 2015) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986)). "[I]n making that determination, the court is to draw all

factual inferences in favor of the party against whom summary judgment is sought, viewing the

factual assertions in materials such as affidavits, exhibits, and depositions in the light most

favorable to the party opposing the motion." Rodriguez v. City ofNew York, 72 F.3d 1051, 1061

(2d Cir. 1995). However, "[w]hen opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a court should

not adopt that version of the facts for purposes of ruling on a motion for summary judgment."

Scott v. Harris, 550 U.S. 372,380 (2007).

       If both sides move for summary judgment, a court is "required to assess each motion on

its own merits and to view the evidence in the light most favorable to the party opposing the

motion, drawing all reasonable inferences in favor of that party." Wachovia Bank, Nat'! Ass 'n v.

VCG Special Opportunities Master Fund, Ltd., 661 F.3d 164, 171 (2d Cir. 2011).

III.   Discussion

       The parties do not dispute that New York law applies to this action. See Dkt. No. 50 at 4

n. l; Dkt. No. 52 at 5 n. l. "New York law entitles an insurer to rescind an insurance policy-and

the policy is deemed void ab initio-'if it was issued in reliance on material

misrepresentations."' Cont'! Cas. Co. v. Marshall Granger & Co., LLP, 6 F. Supp. 3d 380, 389-

90 (S.D.N.Y. 2014) (citing Fid. & Guar. Ins. Underwriters, Inc. v. Jasam Realty Corp., 540 F.3d

133, 139 (2d Cir. 2008); lnterboro Ins. Co. v. Fatmir, 933 N.Y.S. 2d 343, 345 (2d Dep't 2011)),

affd sub nom. Cont'! Cas. Co. v. Boughton, 695 Fed App'x. 596 (2d Cir. 2017).

                                                  4
       A misrepresentation in an application for insurance is a false '"statement as to past or

present fact, made to the insurer by ... the applicant for insurance ... as an inducement to the

making thereof."' Fid. & Guar. Ins. Underwriters, 540 F.3d at 139 (quoting N.Y. Ins. Law§

3105(a)). "The insured and the beneficiary are bound by the representations made in the

application. Zachary Trading Inc. v. Northwestern Mutual Life Ins. Co., 668 F. Supp. 343,346

(S.D.N.Y 1987). The insured has "the duty to examine the policy application and correct any

incorrect or incomplete answers." Id. "An insurer seeking rescission has the burden of proving

the existence of a misrepresentation in the procurement process and the materiality of that

misrepresentation-that is, that the insurer's knowledge of the truth would have resulted in

refusal to issue the policy in the first instance." Cont'[ Cas. Co., 6 F. Supp. at 390 (emphasis

added). "If an insurer can show that it was induced to accept an application that it might

otherwise have refused it is entitled to rescind the policy." In re WorldCom, Inc. Sec. Litig., 354

F. Supp. 2d 455,465 (S.D.N.Y.2005); see Interboro, 933 N.Y.S.2d at 345 ("A misrepresentation

is material if the insurer would not have issued the policy had it known the facts

misrepresented."). "Even an innocent misrepresentation, if material, will support rescission."

WorldCom, 354 F. Supp. 2d at 465; see Vella v. Equitable Life Assurance Soc y, 887 F.2d 388,

391 (2d Cir. 1989) ("So long as a misrepresentation is material, it is no defense to an action for

rescission that the misrepresentation was innocently made.").

       Under New York law, materiality is typically a question of fact for the jury. See Am. Int'[

Specialty Lines Ins. Co. v. Towers Fin. Corp., No. 94-CV-2727 (WK)(AJP), 1997 WL 906427,

at *7 (S.D.N.Y. Sept. 12, 1997). "However, where the evidence concerning the materiality is

clear and substantially uncontradicted, the matter is one oflaw for the court to determine."

Berger v. Manhattan Life Ins. Co., 805 F. Supp. 1097, 1102 (S.D.N.Y. 1992) (citing Process

                                                 5
Plants Corp. v. Beneficial Life Ins. Co., 385 N.Y.S.2d 308, 310-11 (1st Dept. 1976)). To

establish materiality as a matter of law, "the insurer must present documentation concerning its

underwriting practices, such as underwriting manuals, bulletins, or rules pertaining to similar

risks, that show that it would not have issued the same policy if the correct information had been

disclosed in the application." Interboro, 933 N.Y.S.2d at 345 (2nd Dept. 2011). "Conclusory

statements by insurance company employees, unsupported by documentary evidence, are

insufficient to establish materiality as a matter of law." Curanovic v. New York Cent. Mut. Fire

Ins. Co., 307 A.D.2d 435,437 (2003).

       Plaintiff argues that because material misrepresentations were made in Defendant's

Policy application submission, rescission of the Policy is required. Defendant contends that no

material misrepresentations were made by Defendant, and the Policy covers the work performed

by Defendant at the Project. The Court now separately addresses the cross-motions for summary

judgment, assessing each motion on its own merits, viewing the evidence in the light most

favorable to the party opposing the motion, and drawing all reasonable inferences in favor of the

nonmoving party. Wachovia Bank, 661 F.3d at 171. The Court denies both motions.

    A. Plaintiff's Motion for Summary Judgment

       Plaintiff has not demonstrated that the evidence concerning materiality is "clear and

substantially uncontradicted." Berger, 805 F. Supp. at 1102. Plaintiff, relying almost entirely on

statements in an affidavit from the underwriter for Defendant's account, argues that had Plaintiff

been aware of Defendant's work on exterior construction projects, Plaintiff would not have

issued the Policy. See Dkt. No. 50 at 13 (citing Dkt. No. 40, Zuckerman Aff.   ,r 30).   However, as

discussed above, statements by insurance company employees, without additional documentary

evidence, is insufficient for a party to meet its burden on materiality at the summary judgement

                                                 6
stage. See Cont'l Cas. Co., 6 F. Supp. at 390. While Plaintiff points to an excerpt from its

Underwriting Guidelines (Dkt. No. 48-6, Zuckerman Ex. F) to argue that there is no genuine

dispute of material fact, it is not clear from the face of the document that Plaintiffs "knowledge

of the truth would have resulted" in the underwriting of a different policy. Cont 'l Cas. Co., 6 F.

Supp. at 390. The document simply provides an outline, or checklist, for the underwriter. On its

own, the document provides no useful information to the Court about the underwriter's decision

making process for granting a policy. Therefore, the statements by insurance company

employees, even coupled with the document, is not enough for Plaintiff to meet its burden at

summary judgment. See id. For all of these reasons, Plaintiffs motion is denied.

   B. Defendant's Motion for Summary Judgment

       Defendant has also not met its burden at summary judgment. Defendant contends that

any misrepresentations made by Defendant in the Supplemental Questionnaire or Underwriting

Submissions were not material because they were cured through other submissions to Plaintiff.

See Dkt. No. 52 at 8-10. Defendant argues, inter alia, that Plaintiff did not rely on the

Supplemental Questionnaire or Underwriting Submissions when underwriting the policy; that

Plaintiff had access to a "work on hand schedule" and an additional report (discussed in the

record as the "Heti Report") that suggests Plaintiff was aware of the exterior renovation work

Defendant was undertaking; and that the language of the Policy covers Defendant's work on the

Project. See id. at 8-10, 15-20. However, Defendant concedes that there were inaccuracies in

the Supplemental Questionnaire. See id. at 7 (citing to deposition testimony of Integrity's

President, Dkt. No. 54-2, Ex. Hat 36-39). Defendant partially relies on the "work on hand"

schedule to argue that any inaccuracies in the Supplemental Questionnaire were cured by the

additional submissions. See id. at 7-8. As noted above, however, the "work on hand" schedule

                                                 7
is not in the record and there is no evidence that Plaintiff received it. See Dkt. No. 58-1, at~ 5

Response. Therefore, there remains a genuine dispute of material fact as to whether there were

material misrepresentations in the Policy application submission.

       For all of these reasons, a reasonable juror could conclude that the misrepresentations in

the submission would have caused Plaintiff to "not have issued the same policy .... " Interboro,

933 N.Y.S.2d at 345. Accordingly, Defendant's motion is also denied.

IV.    Conclusion

       For the foregoing reasons, Plaintiff's motion is DENIED and Defendant's motion is

DENIED. This resolves Docket Numbers 46, 51, and 65. Within two weeks of the date of this

Order, the parties shall confer regarding settlement and file a status letter with the Court

proposing dates for a status conference.

        SO ORDERED.

Dated: March_ _, 2019
       New York, New York


                                                            United States District Judge




                                                  8
